Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant’s arguments (Remarks, page 9, filed 03 November 2021) are persuasive to overcome the pending prior art rejections.  In particular, the applicant argues:

    PNG
    media_image1.png
    290
    685
    media_image1.png
    Greyscale

The examiner acknowledges that he misunderstood the teachings of Jarvis.  The applicant is correct that the 3’ genetic element is identified as a “splice donor site” and not a “splice acceptor site.”  As the Jarvis reference is the closest prior art that teaches the other elements of the instant claims and yet lacks the element of a “3’ splice acceptor site,” it is part of the evidence that shows the applicant’s claimed invention is novel and unobvious.
The applicant has submitted an electronic Terminal disclaimer over USPAT-
Accordingly, the instant claims are free from any rejections and are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18-37 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633